Case 1:19-cv-02882-JMS-MPB Document 106 Filed 07/27/21 Page 1 of 8 PageID #: 817




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 ALEJANDRO HERNANDEZ,                                )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 1:19-cv-02882-JMS-MPB
                                                     )
 WEXFORD OF INDIANA, LLC, et al.                     )
                                                     )
                              Defendants.            )


         ORDER GRANTING STATE DEFENDANTS' MOTION FOR SUMMARY
             JUDGMENT AND DIRECTING FURTHER PROCEEDINGS

        Alejandro Hernandez has suffered from hernias since 2016. He has been a prisoner at

 Pendleton Correctional Facility ("PCF") all that time.

        In this lawsuit, Mr. Hernandez asserts Eighth Amendment claims against five defendants.

 Dr. Paul Talbot was Mr. Hernandez's physician at PCF and an employee of Wexford of Indiana,

 LLC, which was the Indiana Department of Correction's ("IDOC") contracted medical care

 provider. The Court recently denied the medical defendants' motion for summary judgment,

 determining that a jury could reasonably find them deliberately indifferent to Mr. Hernandez's

 need for hernia treatment. Dkt. 103.

        The remaining three defendants are IDOC employees who reviewed grievances

 Mr. Hernandez presented in 2019. No evidence supports an inference that the state defendants

 interacted with Mr. Hernandez's grievances in a way that exhibited deliberate indifference toward

 his hernias. Accordingly, the Court grants the state defendants' motion for summary judgment,

 dkt. [78]. Additionally, the Court sua sponte reconsiders and grants Mr. Hernandez's most recent

 motion to appoint counsel, dkt. [57].
Case 1:19-cv-02882-JMS-MPB Document 106 Filed 07/27/21 Page 2 of 8 PageID #: 818




                                 I. Summary Judgment Standard

        A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

 as a matter of law. See Fed. R. Civ. P. 56(a). Whether a party asserts that a fact is undisputed or

 genuinely disputed, the party must support the asserted fact by citing to particular parts of the

 record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can

 also support a fact by showing that the materials cited do not establish the absence or presence of

 a genuine dispute or that the adverse party cannot produce admissible evidence to support the fact.

 Fed. R. Civ. P. 56(c)(1)(B). Affidavits or declarations must be made on personal knowledge, set

 out facts that would be admissible in evidence, and show that the affiant is competent to testify on

 matters stated. Fed. R. Civ. P. 56(c)(4). Failure to properly support a fact in opposition to a

 movant's factual assertion can result in the movant's fact being considered undisputed, and

 potentially in the grant of summary judgment. Fed. R. Civ. P. 56(e).

        In deciding a motion for summary judgment, the Court need only consider disputed facts

 that are material to the decision. A disputed fact is material if it might affect the outcome of the

 suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941–42 (7th Cir. 2016). "A

 genuine dispute as to any material fact exists 'if the evidence is such that a reasonable jury could

 return a verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606, 609–10 (7th Cir.

 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

        On summary judgment, a party must show the Court what evidence it has that would

 convince a trier of fact to accept its version of the events. Gekas v. Vasilades, 814 F.3d 890, 896

 (7th Cir. 2016). The moving party is entitled to summary judgment if no reasonable fact-finder

 could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir.




                                                  2
Case 1:19-cv-02882-JMS-MPB Document 106 Filed 07/27/21 Page 3 of 8 PageID #: 819




 2009). The Court views the record in the light most favorable to the non-moving party and draws

 all reasonable inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717

 (7th Cir. 2018). It cannot weigh evidence or make credibility determinations on summary judgment

 because those tasks are left to the fact-finder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir.

 2014). Any doubt as to the existence of a genuine issue for trial is resolved against the moving

 party. Anderson, 477 U.S. at 255.

                                                II. Facts

         The Court detailed Mr. Hernandez's relevant medical history in ruling on the medical

 defendants' motion for summary judgment. See dkt. 103. To summarize, Mr. Hernandez was

 diagnosed with a direct inguinal hernia in 2016. Throughout that year, he filed Requests for Health

 Care stating that the hernia caused him pain and impaired his ability to use the toilet. However, he

 did not complain about the hernia in 2017 or 2018. In 2019, Mr. Hernandez developed a second

 hernia. Since then, he has repeated that his hernias cause serious pain and limit his mobility and

 ability to use the toilet. Mr. Hernandez has coped with his hernias by giving up exercises that are

 too painful and leaving higher-paying prison jobs for work that is less physically demanding. He

 has not received treatment that provides any relief.

         Mr. Hernandez notified the state defendants of his hernias in 2019. Dushan Zatecky was

 PCF's warden, and Veyona Shepherd was a grievance specialist. Neither was a medical

 professional. Nikki Tafoya was a nurse employed by the IDOC as a quality assurance manager—

 that is, in an administrative role, not to treat patients. See dkt. 66-9; dkt. 79 at 3–4.

         On February 28, 2019, Mr. Hernandez wrote a formal grievance seeking treatment of his

 hernias. He stated:




                                                     3
Case 1:19-cv-02882-JMS-MPB Document 106 Filed 07/27/21 Page 4 of 8 PageID #: 820




        I have a 3 year, plus, old hernia that the doctor will not approve to be repaired. This
        is causing me severe pain and discomfort as well as limiting my mobility. I need
        this repaired.

 Dkt. 66-5. For relief, Mr. Hernandez asked "[t]o have my lower hernia repaired." Id.

        Dr. Talbot examined Mr. Hernandez the same day. Dkt. 66-4 at 18–20. His treatment notes

 acknowledge both hernias and describe them as "easily reducible." Id. Dr. Talbot ordered a new

 hernia belt and medication to treat Mr. Hernandez's complaints of constipation. Id. Dr. Talbot

 described Mr. Hernandez's activities of daily living as "normal," specifically noting that he was

 able to work in the yard seven days per week. Id.

        Ms. Shepherd responded to Mr. Hernandez's grievance on March 18. Dkt. 66-6.

 Ms. Shepherd stated that she spoke to "medical" on March 16, and she recapped Dr. Talbot's

 February 28 treatment notes. Id. She relayed Dr. Talbot's assessment that Mr. Hernandez was "not

 . . . a candidate for hernia surgery" and stated that she could not provide any further relief. Id.

        Mr. Hernandez wrote the following grievance appeal on March 27:

        My hernia is not reducing but getting much bigger and hurting much more. I have
        a hard time speaking and understanding English and I don't think the doctor is
        understanding me and how much pain I'm in. But, I'm hurting and need the [hernia]
        fixed.

 Dkt. 66-7. Warden Zatecky responded on April 11:

        I am not a medical professional and so in cases such as this, I must rely on the
        judgement of those staff that are to determine the proper course of treatment for a
        healthcare concern. In your case Healthcare professionals have determined that you
        are not a candidate for surgery at this time.

        The only remedy I can offer is to follow doctor's instructions for alternative
        treatments for your hernia issue.

 Id. (errors in original). Nurse Tafoya also reviewed Mr. Hernandez's grievance appeal and

 responded that the care he was receiving was appropriate. Dkt. 66-8.




                                                    4
Case 1:19-cv-02882-JMS-MPB Document 106 Filed 07/27/21 Page 5 of 8 PageID #: 821




         After Nurse Tafoya responded to Mr. Hernandez's grievance appeal, he continued to seek

 treatment for his hernias. However, he did not submit additional grievances or otherwise call the

 state defendants' attention to his hernias.

                                               III. Analysis

         Mr. Hernandez's claims against the state defendants are based on the Eighth Amendment.

 "Prison officials violate the [Eighth Amendment's] prohibition on cruel and unusual punishment if

 they act with deliberate indifference to a prisoner's serious medical condition." Perry v. Sims, 990

 F.3d 505, 511 (7th Cir. 2021) (citing Farmer v. Brennan, 511 U.S. 825, 837 (1994)).

         Unlike the medical defendants, the state defendants were not involved in treating

 Mr. Hernandez's medical condition. Rather, they interacted with Mr. Hernandez only through his

 grievances. The Court has already determined that a reasonable jury could find that the medical

 defendants were deliberately indifferent to Mr. Hernandez's hernias. But the fact that

 Mr. Hernandez reported the medical defendants' inaction in his grievances does not automatically

 extend Eighth Amendment liability to the state defendants.

         "[N]o prisoner is entitled to insist that one employee do another's job." Burks v. Raemisch,

 555 F.3d 592, 595 (7th Cir. 2009). A prison official presented with a grievance typically satisfies

 the Constitution by investigating the grievance and responding to it. Hill v. Nicholson, 829

 F. App'x 141, 143 (7th Cir. 2020) (citing Burks, 555 F.3d at 595). An officer reviewing a grievance

 "can rely on the expertise of medical personnel." Arnett v. Webster, 658 F.3d 742, 755 (7th Cir.

 2011). If the officer learns that the prisoner "is under the care of medical experts," she "will

 generally be justified in believing that the prisoner is in capable hands." Id. In this situation, the

 grievance officer is deliberately indifferent only if she disregards evidence that the medical staff

 is mistreating the prisoner or not treating the prisoner at all. Id.




                                                     5
Case 1:19-cv-02882-JMS-MPB Document 106 Filed 07/27/21 Page 6 of 8 PageID #: 822




        Ms. Shepherd received Mr. Hernandez's formal grievance between February 28 and March

 18. Mr. Hernandez submitted his first hernia-related Request for Health Care in over two years on

 February 25, see dkt. 84, and he saw Dr. Talbot on February 28, dkt. 66-4 at 18–20. No evidence

 indicates that Dr. Talbot was mistreating Mr. Hernandez, and Ms. Shepherd could not reasonably

 conclude that Dr. Talbot was not receiving treatment. After all, he submitted a Request for Health

 Care and saw a doctor three days later. Ms. Shepherd was entitled to defer to Dr. Talbot's judgment

 as a physician, and her failure to take action beyond denying Mr. Hernandez's grievance did not

 amount to deliberate indifference.

        The same analysis applies to Warden Zatecky's denial of Mr. Hernandez's grievance

 appeal. Between the time Dr. Talbot examined Mr. Hernandez on February 28 and the time

 Warden Zatecky denied Mr. Hernandez's appeal on April 11, Mr. Hernandez had no more medical

 appointments, and he filed no more Requests for Health Care. Mr. Hernandez stated in his appeal

 that his hernia was growing and becoming more painful, and he also noted that there may be a

 language barrier between him and Dr. Talbot. Dkt. 66-7. Nevertheless, Warden Zatecky reviewed

 the grievance appeal barely a month after Dr. Talbot examined Mr. Hernandez. In hindsight,

 Dr. Talbot's treatment notes may seem dubious. See dkt. 103. In 2019, though, Warden Zatecky

 was justified in deferring to the medical judgment Dr. Talbot rendered only weeks before.

        That timing is critical to the claim against Nurse Tafoya as well. To be sure, Nurse Tafoya

 is a "medical professional[] who might ordinarily be held to a different standard than a non-medical

 prison official," but she was involved in this case as an "administrator[]." Rasho v. Elyea, 856 F.3d

 469, 479 (7th Cir. 2017). Had Nurse Tafoya received Mr. Hernandez's grievance a year later, after

 doctors continued to respond to his worsening condition with a combination of conservative

 treatment and nontreatment, the result might be different. In April 2019, though, the records




                                                  6
Case 1:19-cv-02882-JMS-MPB Document 106 Filed 07/27/21 Page 7 of 8 PageID #: 823




 showed that Mr. Hernandez renewed his hernia complaints only two months ago, that Dr. Talbot

 examined his hernias in that time, and that Dr. Talbot determined that the hernias did not require

 immediate surgical repair. Under these circumstances, Nurse Tafoya could not infer that

 Mr. Hernandez was being mistreated or ignored.

           There is no dispute about the state defendants' involvement with Mr. Hernandez's hernias.

 They did not treat him. But they were not supposed to treat him. They reviewed and responded to

 his grievances consistent with their responsibilities. There also is no dispute about what the state

 defendants knew at that time. Mr. Hernandez's complaints were recent, and a doctor had recently

 examined him. Because the state defendants reviewed Mr. Hernandez's grievances, relied on

 Dr. Talbot's recent assessment, and responded, a reasonable jury could not find them deliberately

 indifferent to Mr. Hernandez's serious medical needs. Hill, 829 F. App'x at 143; Arnett, 658 F.3d

 at 755.

                                            IV. Conclusion

           The state defendants' motion for summary judgment, dkt. [78], is granted. Claims against

 the state defendants are dismissed with prejudice. No partial final judgment will enter at this

 time.

           The clerk is directed to terminate Dushan Zatecky, Veyona Shepherd, and Nikki Tafoya

 as defendants on the docket.

           Mr. Hernandez's claims against the medical defendants will be resolved by settlement or

 trial. The Court sua sponte reconsiders and grants Mr. Hernandez's most recent motion to appoint

 counsel, dkt. [57], to the extent it will attempt to recruit an attorney to assist him for the remainder

 of the action. The clerk is directed to include a form motion for assistance with recruiting counsel




                                                    7
Case 1:19-cv-02882-JMS-MPB Document 106 Filed 07/27/21 Page 8 of 8 PageID #: 824




 with Mr. Hernandez's copy of this motion. The Court will not appoint counsel until Mr. Hernandez

 completes, signs, and returns the form.

        The Court requests that Magistrate Judge Brookman set this matter for a settlement

 conference after recruited counsel has appeared.




          Date: 7/27/2021




 Distribution:

 ALEJANDRO HERNANDEZ
 196476
 PENDLETON – CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Thomas Joseph Flynn
 INDIANA ATTORNEY GENERAL
 tom.flynn@atg.in.gov

 Adrienne Nicole Pope
 INDIANA ATTORNEY GENERAL
 adrienne.pope@atg.in.gov


 Magistrate Judge Brookman




                                                8
